Exhibit 10.4

 

 

AMAG PHARMACEUTICALS, INC.

 


RESTRICTED STOCK UNIT AGREEMENT

 

AMAG Pharmaceuticals, Inc. (the “Company”) hereby enters into this Restricted
Stock Unit Agreement, dated as of the date set forth below, with the Recipient
named herein (the “Agreement”) and grants to the Recipient the Restricted Stock
Units (“RSUs”) specified herein pursuant to its 2007 Equity Incentive Plan, as
amended and in effect from time to time.  The Terms and Conditions attached
hereto are also a part hereof.

 

Name of recipient (the “Recipient”):

[Name of Recipient]

 

 

Date of this RSU grant:

[Date of Grant]

 

 

Number of shares of the Company’s Common Stock (the “Underlying Shares”)
underlying the equivalent number of restricted stock units (the “RSUs”) granted
pursuant to this Agreement:

[Number]

 

 

Vesting Start Date:

[Date]

 

 

Number of RSUs that are vested on the Vesting Start Date:


[NUMBER]

 

 

Number of RSUs that are unvested the Vesting Start Date:

[Number]

 

 

 

Vesting Schedule:

 

One year from the Vesting Start Date:

[Number]

Two years from the Vesting Start Date:

[Number]

Three years from the Vesting Start Date:

[Number]

Four years from the Vesting Start Date:

[Number]

 

 

 

 

 

AMAG PHARMACEUTICALS, INC.

 

Signature of Recipient

 

 

 

 

 

 

 

 

 

 

 

[Name]

By: 

 

 

[Address]

 

David A. Arkowitz

 

 

 

Chief Financial Officer & Chief Business Officer

 

 

 

--------------------------------------------------------------------------------


AMAG PHARMACEUTICALS, INC.

 


RESTRICTED STOCK UNIT AGREEMENT — TERMS AND CONDITIONS

 

AMAG Pharmaceuticals, Inc. (the “Company”) agrees to award to the recipient
specified on the cover page hereof (the “Recipient”), and the Recipient agrees
to accept from the Company, the number of restricted stock units (the “RSUs”)
specified on the cover page hereof representing an equivalent number of shares
of the Company’s Common Stock (the “Underlying Shares”), on the following terms:

 

1.           Grant Under Plan.  This Restricted Stock Unit Agreement (the
“Agreement”) is made pursuant to and is governed by the Company’s 2007 Equity
Incentive Plan, as amended and in effect from time to time (the “Plan”), and,
unless the context otherwise requires, capitalized terms used herein shall have
the same meanings as in the Plan.

 

2.               Vesting if Business Relationship Continues.

 

(a)           Vesting Schedule.  If the Recipient has maintained continuously a
Business Relationship with the Company through each date specified on the cover
page hereof, a portion of the RSUs shall vest on such date in such amounts as
are set forth opposite such date on the cover page hereof.  If the Recipient’s
Business Relationship with the Company is terminated by the Company or by the
Recipient for any reason, whether voluntarily or involuntarily, no additional
RSUs shall become vested RSUs under any circumstances with respect to the
Recipient and any unvested RSUs shall be forfeited.  Any determination under
this Agreement as to Business Relationship status or other matters referred to
above shall be made in good faith by the Board, whose decision shall be final
and binding on all parties.

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.

 

(b)           Termination of Business Relationship.  For purposes hereof, a
Business Relationship shall not be considered as having terminated during any
military leave, sick leave, or other leave of absence if approved in writing by
the Company and if such written approval, or applicable law, contractually
obligates the Company to continue the Business Relationship of the Recipient
after the approved period of absence (an “Approved Leave of Absence”).  In the
event of an Approved Leave of Absence, vesting of RSUs shall be suspended (and
all subsequent vesting dates shall be postponed by the length of the period of
the Approved Leave of Absence) unless otherwise provided in the Company’s
written approval of the leave of absence that specifically refers to this
Agreement.  For purposes hereof, a Business Relationship shall include a
consulting arrangement between the Recipient and the Company that immediately
follows termination of employment, but only if so stated in a written consulting
agreement executed by the Company that specifically refers to this Agreement.

 

 

--------------------------------------------------------------------------------


 

 

(c)           Acceleration.  The Board may at any time provide that the RSUs
awarded pursuant to this Agreement shall become immediately exercisable in full
or in part, shall be free of some or all restrictions, or otherwise realizable
in full or in part, as the case may be, despite the fact that the foregoing
actions may cause the application of Sections 280G and 4999 of the Code if a
change in control of the Company occurs.

 

3.             Issuance of Underlying Shares.  With respect to any RSUs that
become vested RSUs pursuant to Section 2, subject to Sections 5 and 6, the
Company shall issue to the Recipient, as soon as practicable following the
applicable vesting date specified on the cover page hereof, the number of
Underlying Shares equal to the number of RSUs vesting on such vesting date,
provided that, if the vesting date of any portion of the RSUs shall occur during
either a regularly scheduled or special “blackout period” of the Company wherein
Recipient is precluded from selling shares of the Company’s Common Stock, the
receipt of the corresponding Underlying Shares issuable with respect to such
vesting date pursuant to this Agreement shall be deferred until after the
expiration of such blackout period, unless such Underlying Shares are covered by
a previously established Company-approved 10b5-1 plan of the Recipient, in which
case the Underlying Shares shall be issued in accordance with the terms of such
10b5-1 plan.  The Underlying Shares the receipt of which was deferred as
provided above shall be issued to Recipient as soon as practicable after the
expiration of the blackout period.  Notwithstanding the above, in no event may
the Underlying Shares be issued to the Recipient later than the later of: (i)
December 31st of the calendar year in which vesting occurs, or (ii) the
fifteenth (15th) day of the third calendar month following such vesting date;
provided that the Recipient acknowledges and agrees that if the Underlying
Shares are issued to the Recipient pursuant to this sentence while either a
regularly scheduled or special “blackout period” is still in effect with respect
to the Company or the Recipient, neither the Company nor the Recipient may sell
any shares of the Company’s Common Stock to satisfy any Tax Obligations except
in compliance with the Company’s insider trading policies and requirements and
applicable laws.  The form of such issuance (e.g., a stock certificate or
electronic entry evidencing such Underlying Shares) shall be determined by the
Company.

 

4.             Restrictions on Transfer.  The Recipient shall not sell, assign,
transfer, pledge, encumber or dispose of all or any of his or her RSUs. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, the Recipient may designate a third party who,
in the event of the Recipient’s death, shall thereafter be entitled to receive
any distributions of Underlying Shares to which the Recipient is entitled at the
time of his or her death pursuant to this Agreement.

 

                5.             Compliance with Law.  The Recipient’s Award, and
the issuance of the Underlying Shares pursuant to the Award, must comply with
all applicable laws and regulations governing the Award, and with the applicable
regulations of any stock exchange on which the Underlying Shares may be listed
for trading at the time of issuance.  The Company shall not issue the Underlying
Shares to the Recipient if the Company determines that such issuance would not
be in material compliance with all applicable laws and regulations (in which
case issuance of the Underlying Shares shall occur at the earliest date at which
the Company determines that delivery of the Underlying Shares will not cause any
such violation or non-compliance).

 

2

--------------------------------------------------------------------------------


 

6.             Withholding Taxes.  All grants made pursuant to this Agreement
shall be subject to withholding of all applicable federal, state, local and
foreign income, employment, payroll, social insurance or other taxes resulting
from the issuance or vesting of the RSUs or the delivery of the Underlying
Shares (the “Tax Obligations”).  The Recipient agrees to pay to the Company, or
otherwise make adequate provisions satisfactory to the Company for the payment
of, any sums required to satisfy the Tax Obligations at the time such Tax
Obligations arise.  The Company may, in its discretion, and the Recipient hereby
agrees that and authorizes the Company on its behalf to, withhold, sell, and/or
arrange for the sale of such number of Underlying Shares otherwise issuable to
the Recipient pursuant to this Agreement as deemed necessary by the Company, in
its sole discretion, to ensure that the Tax Obligations can be satisfied,
including the right to sell shares having a fair market value greater than the
Tax Obligations; provided, however, that for this purpose the Tax Obligations
shall be computed based on the minimum statutory withholding rates for federal,
state, local, and foreign income and employment tax purposes; provided, further,
however, that if the Company decides to satisfy the Tax Obligations by
withholding shares otherwise issuable hereunder (rather than by selling or
arranging for the sale of shares on behalf of the Recipient), the Company shall
not withhold shares having a fair market value greater than the Tax
Obligations.  The Recipient further agrees that, if the Company elects not to
withhold, sell, or arrange for the sale of the amount of Underlying Shares
sufficient to satisfy the full amount of the Tax Obligations, the Company may
withhold such shortfall in cash from wages or other remuneration or the
Recipient will deliver to the Company, in cash, the amount of such shortfall. 
The Recipient further agrees that the Recipient shall not sell any of the
Underlying Shares during the period of time that the Company is acting on the
Recipient’s behalf to withhold, sell, and/or arrange for the sale of the number
of Underlying Shares necessary to satisfy the Recipient’s Tax Obligations. 
Notwithstanding the preceding sentences, the Recipient may, by written notice to
the Company at least ten business days before the applicable vesting date
specified on the cover page hereof, elect to pay in cash the applicable Tax
Obligations, or make other appropriate provisions acceptable to the Company for
the payment of the applicable Tax Obligations, including the withholding from
any payroll or other amounts due to the Recipient.  The Company may refuse to
issue the Underlying Shares if the Recipient fails to comply with his or her
obligations in connection with the Tax Obligations as described in this Section.

 

Recipient further agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Section 6 and
the Recipient hereby grants the Company a irrevocable power of attorney to sign
such additional documents on the Recipient’s behalf if the Company is unable
after reasonable efforts to obtain Recipient’s signature on such additional
documents.  This power of attorney is coupled with an interest and is
irrevocable by the Recipient.

 

7.             Provision of Documentation to Recipient.  By signing the cover
page of this Agreement, the Recipient acknowledges receipt of a copy of this
entire Agreement, a copy of the Plan, and a copy of the Plan’s related
prospectus.

 

8.             Section 409A of the Internal Revenue Code.  The RSUs granted
hereunder are intended to avoid the potential adverse tax consequences to the
Recipient of Section 409A of the

 

 

3

--------------------------------------------------------------------------------


 

Internal Revenue Code of 1986, as amended, and the Board may make such
modifications to this Agreement as it deems necessary or advisable to avoid such
adverse tax consequences.

 

9.             Rights as Stockholder.  The Recipient shall have no voting or any
other rights as a stockholder of the Company with respect to any RSUs covered by
this Agreement until the issuance of the Underlying Shares.

 

10.           Miscellaneous.

 

(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Recipient, to the address set forth on the cover
page hereof or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

(b)           Entire Agreement; Modification.  This Agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.  This Agreement
may be modified, amended or rescinded only by a written agreement executed by
both parties signatories to this Agreement.  In the event of a conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall control.

 

(c)           Fractional RSUs or Underlying Shares.  All fractional RSUs or
Underlying Shares resulting from the adjustment provisions contained in the Plan
shall be rounded down to the nearest whole unit or share.

 

(d)           Severability.  The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth herein.

 

(f)            Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of Delaware without giving effect to the
principles of the conflicts of laws thereof.

 

(g)           No Obligation to Continue Business Relationship.  Neither the
Plan, nor this Agreement, nor any provision hereof imposes any obligation on the
Company to continue a Business Relationship with the Recipient.

 

(h)           For purposes of Sections 2, 6 and 10(g), the “Company” shall mean
the Company as defined in Section 9(a) of the Plan.

 

 

4

--------------------------------------------------------------------------------